DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a distraction management rule setting unit, an information collection unit, and a distraction management mode setting and release unit in claims 6, 7, 9, and 10. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Objections
Claim 5 and Claim 10 recite “determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released”   There is a grammatically error.  Given the context of the claim, it is interpreted to mean “determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released are identical”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAUDHRI (US 20160255188 A1)

Re: Claim 1
CHAUDHRI discloses a method of managing a distraction to a smart device based on a context- aware rule, the method comprising steps of 
setting a context-aware distraction management rule; 
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on Sunday and works at the church at other times, the user may wish to have quiet hours enforced 
collecting context information for applying a distraction management mode based on the set context-aware distraction management rule; 
See CHAUDHRI Fig. 6, 606 [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule . . . specified locations, for example.
NOTE: Fig. 5 with [0051] discloses GUI 500 with the current time information and Fig. 7 with [0058] discloses computing device 700 with GNSS (e.g., GPS receiver). 
determining whether to set a distraction management mode and setting the distraction management mode; 
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
collecting context information for releasing the set distraction management mode; and 
See CHAUDHRI Fig. 6, 606 [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule . . . specified locations, for example.
NOTE: Fig. 5 with [0051] discloses GUI 500 with the current time information and Fig. 7 with [0058] discloses computing device 700 with GNSS (e.g., GPS receiver). 
determining whether to release the setting of the distraction management mode and releasing the distraction management mode.  
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 

Re: Claim 6
CHAUDHRI discloses an apparatus for managing a distraction to a smart device based on a context-aware rule (See CHAUDHRI [0057] FIG. 7 is a block diagram of an example computing device 700), the apparatus comprising: 
a distraction management rule setting unit  (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. . .) setting a context-aware distraction management rule; 
an information collection unit (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. . .) collecting context information for applying a distraction management mode based on the set context-aware distraction management rule; and 
a distraction management mode setting and release unit (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. . .) determining whether to set and release a distraction management mode and setting and releasing the distraction management mode.  
NOTE: See the rejection of Claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI as applied to Claims 1 and 6 above, and further in view of Cardonha (US 20170099382 A1)

Re: Claims 2 and 7
CHAUDHRI discloses wherein the step of setting the context-aware distraction management rule comprises steps of 
setting a condition in which a distraction management mode is applied by selecting one or more context information items to which the distraction management mode is automatically applied and 
See CHAUDHRI Fig. 2A, [0036] Graphical user interface 200 can include a listing of locations 202, 204 that have been configured for quiet hours. . . a user can select graphical element 206 or 208 to view and edit information corresponding to locations 202 and 204, respectively. 
setting a condition in each of the selected items;
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on Sunday and works at the church at other times, the user may wish to have quiet hours enforced during the church services but allow notifications during other times when the user is at the church location.
selecting a distraction management mode to be applied when the set condition is satisfied; 
See CHAUDHRI Fig. 1A, [0023] graphical user interface 100 can include graphical element 109 for specifying types of notifications (e.g., sound, vibration, illumination, none) that are allowed during quiet hours. 
setting a condition in which the distraction management mode is released, for returning a state in which the selected distraction management mode has been applied to a state before the selected distraction management mode was applied; and 
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on Sunday and works at the church at other times, the user may wish to have quiet hours enforced during the church services but allow notifications during other times when the user is at the church location.
CHAUDHRI does not appear to explicitly disclose verifying the condition for applying or releasing the distraction management mode and transmitting a result of the verification to a user.  
In a similar endeavor, Cardonha discloses verifying the condition for applying or releasing the distraction management mode (See Cardonha [0038] when the policy retriever module 512 receives a notification of a policy comprising information that no calls should be made while in a particular environment (e.g., block 440, FIG. 4), the capability manager 514  and transmitting a result of the verification to a user.  
See Cardonha [0035] determination is made as to whether the user's portable device with the client application installed has been previously configured to automatically accept the one or more policies (block 450).  When it is determined that the user's portable device has not been configured to automatically accept the policies sent by the environment system, the user has a choice to accept the policies.
Note, CHAUDHRI and Cardonha are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and Cardonha Abstract, [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by Cardonha to provide the limitation.  The motivation for the combination is given by Cardonha which provides user friendly restriction. 

Re: Claims 3 and 8
CHAUDHRI in view of Cardonha discloses wherein: in the step of setting the condition in which the distraction management mode is applied, the context information item comprises one or more state conditions (See CHAUDHRI Fig. 2B: 254 and 256) or event conditions (See CHAUDHRI Fig. 2B: 258, 260, and 262), 
See CHAUDHRI Fig. 2B, [0038]: Graphical user interface can include graphical element 254 for specifying a geographic location. [0039]: graphical user interface 250 can include graphical element 256 for specifying quiet hours start and end times for a location.
the state condition or event condition comprises detailed attributes, (See CHAUDHRI Fig. 2B: Fig. 2B: 258, 260, and 262  [0040] a communication mechanism (e.g., an email account))
See CHAUDHRI Fig. 2B, [0040] quiet hours at a specified location can be enforced selectively based on characteristics of an event that triggers a notification.  For example, characteristics can include who caused the event (e.g., a contact), a communication mechanism (e.g., an email account) or any other characteristic.
a detailed condition in which the distraction management mode is applied is set based on the detailed attributes, and 
See CHAUDHRI Fig. 2B, [0040] quiet hours at a specified location can be enforced selectively based on characteristics of an event that triggers a notification.  For example, characteristics can include who caused the event (e.g., a contact), a communication mechanism (e.g., an email account) or any other characteristic.
a branch condition in which the distraction management mode is differently applied is set based on the detailed condition.  
See CHAUDHRI Fig. 2B, [0040] For example, a user can add a work location to the locations where quiet hours should be enforced but specify using graphical element 258 that email received from a work account should generate notifications during quiet hours at the work location.  Similarly, a user can specify quiet hours for a home location and specify an exception allowing email from a personal account to trigger notifications.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI as applied to Claims 1 and 6 above, and further in view of NYGREN (US 20190069261 A1)

Re: Claims 4 and 9
CHAUDHRI discloses wherein the step of determining whether to set the distraction management mode and setting the distraction management mode comprises:
determining whether the collected context information for applying the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is applied are identical, 
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
setting the distraction management mode when the collected context information and the condition are identical.  
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
CHAUDHRI does not appear to explicitly disclose maintaining the step of collecting context information for applying the distraction management mode when the collected context information and the condition are not identical, and 
In a similar endeavor, NYGREN discloses determining whether the collected context information for applying the distraction management mode (See NYGREN Fig. 4, 406. [0061] At 406, the data extraction module 206 extracts a cell tower identification from the cell tower signals) and the condition in which the distraction management mode based on the set distraction management rule is applied are identical, 
See NYGREN Fig. 4, 408. [0061] At 408, the communication state determination module 208 determines whether the cell tower identification matches, or corresponds, to an airport identification.
maintaining the step of collecting context information for applying the distraction management mode when the collected context information and the condition are not identical, and 

setting the distraction management mode when the collected context information and the condition are identical.  
See NYGREN Fig. 4, 410. [0062] If the cell tower identification matches the airport identification, the communication state determination module 208 causes the transmitter functionality to de-activate at 410.
Note, CHAUDHRI and NYGREN are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and NYGREN Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by NYGREN to provide the limitation.  The motivation for the combination is given by NYGREN which ensures that the mobile device functions are adaptively controlled at all times.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI as applied to Claims 1 and 6 above, and further in view of ALMURAYH (US 20170134564 A1)

Re: Claims 5 and 10
CHAUDHRI discloses wherein the step of determining whether to release the setting of the distraction management mode and releasing the distraction management mode comprises:
determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released are not identical, 
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 
releasing the distraction management mode when the collected context information and the condition are identical.  
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 
CHAUDHRI does not appear to explicitly disclose maintaining the step of collecting context information for releasing the distraction management mode when the collected context information and the condition are not identical, and 
In a similar endeavor, ALMURAYH discloses wherein the step of determining whether to release the setting of the distraction management mode and releasing the distraction management mode comprises:
See ALMURAYH  Fig. 8, [0077]  when the smart mobile device is moved out of the quiet zone 105, the current alert setting is the silent alert setting, and the silent alert setting can be changed to the initial alert setting stored in S805 (the loud alert setting) when the smart mobile device is moved out of the quiet zone 105. 
determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released are not identical, 
See ALMURAYH  Fig. 8,  S810: Yes. [0078] in S810, if it is determined that the smart mobile device has been moved into the quiet zone 105
maintaining the step of collecting context information for releasing the distraction management mode when the collected context information and the condition are not identical, and 
See ALMURAYH  Fig. 8,  S815 [0079] If the initial alert setting is the silent alert setting then the process can return to S810 to continuously determine if the smart mobile device is in the quiet zone 105. 
releasing the distraction management mode when the collected context information and the condition are identical.  
See ALMURAYH Fig. 8,  S830. [0077] In S830 . . . when the smart mobile device is moved out of the quiet zone 105, the current alert setting is the silent alert setting, and the silent alert setting can be changed to the initial alert setting stored in S805 (the loud alert setting)
Note, CHAUDHRI and ALMURAYH are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and ALMURAYH Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by ALMURAYH to provide the limitation.  The motivation for the combination is given by ALMURAYH N which ensures that the mobile device functions are adaptively controlled at all times. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644